Citation Nr: 0411968	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  02-14 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for a service-
connected left elbow disorder, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (the RO).  

Procedural history

The veteran served on active duty from February 1968 to 
February 1970. 

The veteran was granted service connection for a left elbow 
disorder (denominated by the RO as fracture residuals, left 
elbow) in a November 1970 rating decision and was awarded a 
10 percent disability rating.  

In February 2002, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
his left elbow disorder.  In a July 2002 rating decision, the 
RO confirmed and continued the previously assigned 10 percent 
rating.  The veteran disagreed with the rating assigned and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in September 2002.  

The Board notes that although the veteran requested a local 
RO hearing when he submitted his VA Form 9, and he was 
scheduled for such a hearing, he specifically withdrew his 
request in a letter dated November 8, 2002.  There are no 
other outstanding hearing requests of record.

Issue not on appeal

In a July 2002 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for a right ankle 
disorder.  To the Board's knowledge, the veteran has not 
disagreed with that decision.  In fact, in a July 2002 
letter, the veteran stated that he was satisfied with the 
decision denying service connection for the right ankle.  
Accordingly, that issue is not within the Board's 
jurisdiction and will be addressed no further in this 
decision.  
FINDING OF FACT

The veteran's left elbow disorder is manifested by complaints 
of pain associated with motion.  Objective clinical findings 
include range of flexion before the onset of pain is to 100 
degrees; range of extension before the onset of pain is to 30 
degrees.


CONCLUSION OF LAW

The criteria for a higher disability rating for a left elbow 
disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5206, 5207 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected left elbow disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans  Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the July 
2002 rating decision, and by the September 2002 statement of 
the case (SOC) of the pertinent law and regulations, of the 
need to submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, letters were sent to the veteran in March 
2002 and again in May 2002, with copies to his 
representative, which were specifically intended to satisfy 
the requirements of the VCAA.  Crucially, the veteran was 
informed by means of those letters as to what evidence he was 
required to provide and what evidence VA would attempt to 
obtain on his behalf.  The March 2002 letter explained that 
to support an increased rating, the evidence must show that 
his service-connected disability had gotten worse.  The 
letter also listed the evidence needed from the veteran.  The 
veteran was notified that VA would make reasonable efforts to 
help him get relevant evidence, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  The letter requested that the 
veteran identify "any additional information or evidence 
that you want us to try to get for you."  The May 2002 
letter provided essentially the same information as the March 
2002 letter, but specifically enumerated the evidence already 
obtained by the RO.  

The Board finds that these documents properly notified the 
veteran of the information, and medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion the Secretary would attempt to 
obtain on behalf of the veteran.  The Board notes that, even 
though the letters requested a response within 60 days, they 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in July 2002, prior to the expiration 
of the one-year period following the March and May 2002 
notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit the 
Secretary from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  In addition, the notice was sent prior to 
adjudication of the issue by the RO.  Therefore, the Board 
finds that the veteran was notified properly of his statutory 
rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, prior to the current claim, the veteran 
identified treatment for his left elbow during his term of 
military service; the RO obtained the veteran's complete 
service medical records.  The veteran responded to the RO's 
March 2002 request for information and evidence by 
identifying VA treatment in Nashville, Tennessee and by 
submitting records from Dr. M, his family doctor.  The RO 
requested and obtained the veteran's VA outpatient treatment 
records.  The veteran submitted additional private treatment 
records in April 2002.  In March 2002, the veteran also 
identified records from the Social Security Administration 
(SSA).  Those records were submitted, as were records from 
the Railroad Retirement Board.  The veteran was afforded a VA 
examination in March 2002.  There is no indication that there 
exists any evidence which has a bearing on this case which 
has not been obtained.  In response to the May 2002 request 
for information and evidence, the veteran responded that 
"you already have records of my service connected injury to 
my left elbow."

The veteran has specifically contended in a July 2002 letter 
that his March 2002 VA examination was inadequate.  He stated 
that the doctor simply came into the room and asked him to 
lift up his arm, and then told that veteran that he would 
notify him of the results.  In the January 2003 VA Form 646, 
the veteran's representative also stated that the examination 
was inadequate.

The Board finds that, contrary to the veteran's assertion and 
that of his representative, the March 2002 VA examination 
report contains a remarkable amount of detail, particularly 
in the area of the veteran's subjective complaints.  The 
examination report reflects a familiarity with and discussion 
of the veteran's clinical history and present complaints, as 
well as a personal examination of the veteran.  The level of 
detail included in the examination report simply could not 
have been provided had the examiner done as the veteran now 
contends and asked him to lift his arm and then left the 
room.  The Board has reviewed the examination report and is 
satisfied that the examiner conducted a thorough examination, 
adequately analyzed the available data in reaching his 
conclusions, and made findings that were pertinent to the 
criteria under the diagnostic code used to evaluate the 
veteran.  The Board can find nothing to indicate that the 
examination was cursory or that the examiner did not give 
adequate attention to the veteran's complaints or his current 
condition.  As stated, the detail provided in the examination 
report indicates just the opposite.  

It appears that the veteran may believe that the March 2002 
VA examiner, who he referred to as "Mr." B., was not a 
physician: "If he is considered a Doctor, then I am a five 
star general."  The Board observes that it is not necessary 
that the examiner be a physician.  See Goss v. Brown, 9 Vet. 
App. 109 (1996) [to qualify as an expert, a person need not 
be licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments]; see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  In any event, a 
review of the record indicates that P.A.B., M.D., the March 
2003 examiner, is in fact a physician.  

That the examiner's findings do not support the veteran's 
complaints is not a reason to find the examination 
inadequate.  Moreover, as a person without medical training, 
the veteran is not competent to comment on matters requiring 
medical expertise, such as the adequacy of a medical 
examination.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Accordingly, the Board rejects the veteran's 
contention and the implied request that another examination 
be scheduled.  See also Counts v. Brown, 6 Vet. App. 473, 
478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) [VA's . . . . "duty to assist" is not a license for a 
"fishing expedition" to determine if there might be some 
unspecified information which could possibly support a 
claim].   

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in his VA Form 9 that he did 
not want a BVA hearing.  While the veteran did request a 
local RO hearing when he submitted his VA Form 9, he notified 
the RO in November 2002 that he wanted to cancel that 
request.  The veteran's representative has submitted written 
argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2003) [application of rating schedule].

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2003).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2003).

It should also be noted that use of terminology such as 
"mild" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue. All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2003).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected left elbow disorder, which is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5207 (2003).  He essentially contends that 
the symptoms associated with his left elbow disorder, 
particularly pain, are more severe than is contemplated by 
the currently assigned rating.

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to a left elbow 
disorder, the veteran has been diagnosed with a left shoulder 
disorder, which is not service-connected.  

However, the Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  

In this case, the Board finds that medical evidence of record 
adequately distinguishes between the symptomatology 
associated with the elbow and shoulder.  Examiners have 
provided range of motion measurements of the left elbow and 
there is no indication that the veteran's shoulder disorder 
in any way interfered with those measurements.  Accordingly, 
the Board will consider all symptomatology reported for the 
left elbow as part of his service-connected disability.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2003).

By the veteran's account, the principal manifestations of his 
left elbow disorder are pain and restricted motion.  In an 
August 2002 VA Form 21-4138, the veteran stated that he could 
not lift or pick up anything without pain.  In his VA Form 9, 
he stated, "I think my left arm hurts anytime I move it."

The history of the veteran's left elbow disorder is pertinent 
to the question of which diagnostic code is most appropriate.  
The veteran's current left elbow disability originated from a 
fracture of the proximal left elbow, which completely 
dislocated the humeral olecranon joint.  According to the 
March 2002 VA examiner, the veteran had an open reduction 
internal fixation in 1969.  Soon after discharge, in February 
1970, the veteran had a repair of the joint to drain an 
abscess and remove a screw that had been placed earlier and 
had become infected.  

While historically the veteran's left elbow disorder clearly 
involved dislocation of the joint, the current evidence does 
not refer to or support the existence of flail joint or false 
joint or nonunion of the radius and ulna, or a current joint 
fracture with marked cubitus varus or valgus deformity or 
ununited fracture of the head of the radius for purposes of 
Diagnostic Codes 5209 and 5201.  Indeed, a March 2002 x-rays 
shows that the past fracture has healed satisfactorily, 
although the joint appears somewhat enlarged.  

Finally, there is no indication from the evidence that the 
veteran's elbow is ankylosed for purposes of Diagnostic Code 
5205.  The Board refers to the range of motion findings 
discussed in more detail below.  The veteran has not 
suggested that any of these diagnostic codes be used and the 
Board does not find them to be appropriate in this 
evaluation.

While the veteran contends that his left elbow is arthritic, 
this has not been confirmed on objective demonstration.  The 
March 2002 examiner's statement on the matter is somewhat 
unclear, owing to what the Board believes is an omitted word, 
"out".  The examiner stated, [w]e can rule the degenerative 
joint disease."  The second sentence states, "[m]ost likely 
the patient's elbow pain is due to the prior fracture 
sustained in the military."  The Board assumes that he 
intended to rule out degenerative joint disease.  

Moreover, the accompanying x-ray report does not indicate 
that arthritis is present, and indeed specifically states 
that the fracture will probably result in some degenerative 
changes developing.  This clearly indicates that degenerative 
joint disease is not currently present.

However, even if the presence of arthritis were to be 
conceded, a different diagnostic code is not indicated.  The 
Board notes that Diagnostic Code 5003 [arthritis, 
degenerative (hypertrophic or osteoarthritis)] rates by 
analogy to limitation of motion of the joint affected, which 
is how the veteran's elbow disability is now rated.    

Diagnostic Codes 5206 and 5207, which deal with limited 
flexion and extension of the elbow, appear to most closely 
match the evidence and reported symptomatology with respect 
to the veteran's left elbow disorder.  The veteran's primary 
complaints center on limited motion due to pain, and this is 
objectively supported.  Accordingly, Diagnostic Codes 5206 
and 5207 are the most appropriate as to this issue and the 
Board will apply them below.

Specific schedular criteria

Diagnostic Code 5206 [forearm, limitation of flexion of] 
provides the following levels of disability: 

Major	Minor
50%	40%	Flexion limited to 45[degrees]

40%	30%	Flexion limited to 55[degrees]

30%	20%	Flexion limited to 70[degrees]

20%	20%	Flexion limited to 90[degrees]

10%	10%	Flexion limited to 100[degrees]

0%	0%	Flexion limited to 110[degrees] 

38 C.F.R. § 4.71a, Diagnostic Code 5206 (2003).

Diagnostic Code 5207 [forearm, limitation of extension of] 
provides the following levels of disability:

Major	Minor
50%	40%	Extension limited to 110[degrees]

40%	30%	Extension limited to 100[degrees]

30%	20%	Extension limited to 90[degrees]

20%	20%	Extension limited to 75[degrees]

10%	10%	Extension limited to 60[degrees]

10%	10%	Extension limited to 45[degrees]

38 C.F.R. § 4.71a, Diagnostic Code 5207 (2003).

Pursuant to Diagnostic Code 5208, a maximum 20 percent rating 
is warranted where the evidence shows that forearm flexion is 
limited to 100 degrees and extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208.

Schedular rating

The rating schedule as set out above provides different 
percentage ratings on the basis of whether the major or minor 
appendage is affected.  Cf. 38 C.F.R. § 4.69 (2002) [a 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes, and only one hand 
is to be considered major]. In the veteran's case, the 
disability affects his left elbow.  The March 2002 VA 
examiner noted that the veteran is right handed.  The Board 
can identify no evidence indicating that the veteran is left 
handed; therefore, the left elbow is considered a minor 
appendage for rating purposes.  

In an August 2002 statement in support of his claim, the 
veteran stated that he could not lift or pick up anything 
without pain.  In his VA Form 9, he stated, "I think my left 
arm hurts anytime I move it."  The veteran stated in his 
March 2002 VA examination that he experiences very severe 
pain, rated at 8 out of 10.  He stated he could only lift 8 
to 10 pounds as a result.  According to the veteran, his left 
elbow swells with use and only subsides after 2 to 3 days 
rest. At times, the elbow locks during sleep.  The veteran 
also complained of numbness and paresthesias that come down 
the left forearm.    

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003)  [history of injury]; Peyton v. Derwinski, 1 Vet. 
App. 282, 287 (1991).  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Of record is a February 2002 report of M.A.M., M.D.  The 
veteran reported a history of pain in the left elbow.  On 
examination, range of motion of the elbow was normal.  No 
painful range of motion was noted.  The diagnosis was left 
elbow pain, related to old fracture.

The most recent medical evidence comes from the March 2002 VA 
examination.  The Board notes that the examiner expressed his 
range of flexion findings in terms of degrees of motion short 
of what is considered normal, rather than expressing them in 
terms of total degrees using 0 as a starting point, the 
format used in the rating criteria.  The VA rating schedule 
shows that normal extension for the elbow is 0 degrees, while 
normal flexion is 145 degrees.  See 38 C.F.R. § 4.1, Plate I 
(2003).  The Board believes that, as fitting the examiner's 
findings into the rating schedule involves only simple 
subtraction, the Board can so interpret his findings without 
exercising any medical judgment of its own.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board may not 
base a decision on its own unsubstantiated medical 
conclusions].  

Accordingly, the March 2002 examiner found that the flexion 
of the veteran's left elbow was 30 degrees short of normal on 
passive flexion, which equates to 115 degrees.  Against 
resistance, flexion was possible to within 45 degrees of 
normal, which equates to 100 degrees.   On passive extension, 
the veteran could extend to 10 or 15 degrees.  Against 
resistance, he could extend to 20 or 30 degrees.

Thus, when considering exclusively measured findings, and 
applying such findings to the rating schedule, the Board 
finds that a 10 percent disability rating is warranted.  A 
higher 20 percent rating is not warranted because such a 
rating requires a showing that flexion is not possible past 
90 degrees.   See 38 C.F.R. § 4.71a, Diagnostic Code 5206.  
This is clearly not demonstrated in the recent medical 
evidence, which shows flexion to 115 degrees without, and 110 
degrees with, resistance. 

With respect to Diagnostic Code 5207, extension of the left 
forearm is clearly not limited to 75 degrees or more, which 
would allow for the assignment of a 20 percent or higher 
rating.  Extension was measured to 10-15 degrees without, and 
to 20-30 degrees with, resistance.

The Board has also considered the applicability of Diagnostic 
Code 5208, which provides a 20 percent disability rating 
where flexion of the elbow is limited to 100 degrees, and 
extension is also limited to 45 degrees.  However, as 
discussed above, extension is limited to only 30 degrees.

In addition, the Board has considered the Court's holding in 
Mauerhan v. Principi, 16 Vet. App. 436 (2002), which provides 
that, the use of the term "such as" in the rating criteria 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular disability 
rating.  However, Mauerhan dealt with the rating schedule 
governing mental disorders.  In the case of Diagnostic Codes 
5206 and 5207, no such qualifiers are used.  The criteria 
enumerated under those diagnostic codes are unambiguous.  
When terms of regulation are unambiguous, "no further inquiry 
is usually required".  See Mauerhan, 16 Vet. App. at 442, 
citing Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

In short, for reasons discussed above the evidence does not 
support a rating higher than 10 percent for the veteran's 
left elbow disability under any potentially applicable 
schedular criteria.

DeLuca considerations 

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2003).  See DeLuca, supra.  

Objectively, the March 2002 examiner reported that the 
veteran experienced pain and tenderness during the 
examination, rated at 2 to 4 out of 10.  There is, however, 
no objective evidence of weakness, incoordination, 
fatigability and the lie.  The is evidence of some limitation 
of motion due to pain, which was described in the March 2002 
VA examination report referred to by the Board above.  Such 
limitation of motion does not reach such proportions as to 
warrant the assignment of additional disability under the 
schedular criteria.  There is no other medical evidence which 
supports the proposition that additional factors are present 
which would allow for the assignment of additional disability 
under 38 C.F.R. §§ 4.40 and 4.45.  In the Board's view, the 
objective medical evidence is consistent on this point and 
does not support a higher rating based on additional pain, 
weakness, fatigability or incoordination accompanying motion 
of the left elbow.  

The Board acknowledges that the veteran's own description of 
his left elbow disability, described above, indicates a much 
more severe level of symptomatology than does the objective 
medical evidence.  For example, in an August 2002 letter, the 
veteran stated that he can't lift or pick up anything without 
pain and has practically no use of his left arm.  This is 
clearly worse than is indicated in any of the objective 
findings.  Indeed, Dr. M.A.M.'s February 2002 evaluation of 
the veteran's left elbow showed normal range of motion.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  Although the veteran is 
competent to report his symptoms, like all evidence his self-
reports must be evaluated in the light of the entire record 
and in light of the veteran's interest in the claim.  The 
Board believes that the objective evidence of record, which 
although demonstrating some left elbow pathology indicates 
that the elbow is functioning normally or close to normally, 
outweighs the veteran's statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony].

Accordingly, for these reasons the Board finds that a higher 
disability evaluation is not warranted on the basis of 
additional functional loss due to pain, weakness, 
fatigability or incoordination under 38 C.F.R. §§ 4.40 and 
4.45 (2003).

Extraschedular rating

In an April 2004 informal hearing presentation, the veteran's 
representative requested that the Board consider an 
extraschedular evaluation.  See 38 C.F.R. § 3.321(b)(1) 
(2003).  This matter has not been considered by the RO.  In 
Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held that 
when the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced by any denial of those opportunities.

In the April 2004 presentation, the veteran's representative 
not only cited, but quoted verbatim, 38 C.F.R. § 3.321(b).  
Thus, the veteran through his representative obviously  has 
notice of the appropriate regulation.  The veteran has been 
given ample opportunity to describe his disability and its 
effects, and as indicated above he has done so on several 
occasions.  Moreover, by asking for the Board to consider 
38 C.F.R. § 3.321(b), the veteran has in essence waived 
initial RO consideration.  The Board will therefore consider 
the matter.  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

With respect to marked interference with employment, the 
Board notes that in addition to his service connected left 
elbow disorder, the veteran has been diagnosed with numerous 
other physical and psychiatric disorders.  These have clearly 
contributed significantly to the veteran's occupational 
impairment.  Crucially, a review of the veteran's January 
1999 SSA disability determination reveals that the veteran 
filed for disability benefits in June 1997, alleging onset of 
disability in February 1995.  The SSA disability 
determination was specifically "based upon the residuals of 
his heart impairment and the severe fracture in a lower 
extremity."  It does not appear from the decision that the 
veteran's left elbow played a significant factor in the 
determination.  The Board places great weight of probative 
value on this determination.  See Martin v. Brown, 4 Vet. 
App. 136, 140 (1993) [while a SSA decision is not controlling 
for purposes of VA adjudication, it is "pertinent" to a 
veteran's claim]. 

In the March 2002 VA examination report , the examiner 
described the degree of disability due to the left elbow as 
mild to moderate.  This does not indicate a degree of 
impairment that is beyond the realm of the rating schedule.  
The Board notes that a certain degree of occupational 
impairment is contemplated in the rating currently assigned.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].  

There is no evidence of any recent hospitalization for the 
left elbow disability.  There is no evidence of an 
extraordinary clinical picture, such as repeated surgery for 
his left elbow.  The veteran stated in the March 2002 VA 
examination report that he had only had to have his elbow 
drained once, approximately 2 years prior to the examination.  
The Board has been unable to identify any other factor 
consistent with an exceptional or unusual disability picture, 
and the veteran has pointed to none.

In short, a preponderance of the evidence is against a 
conclusion that the service-connected left elbow disorder 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2003).  
Accordingly, an extraschedular evaluation is not warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected left elbow disorder.  The 
benefit sought on appeal is accordingly denied.


ORDER

The criteria for an increased disability rating not having 
been met, the veteran's claim of entitlement to an increased 
evaluation for his left elbow disorder is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



